Citation Nr: 0503841	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-05 541	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran asked that he be afforded a videoconference 
hearing at the time he submitted his substantive appeal.  The 
veteran was informed in March 2003 that he was required to 
waive his right to an in-person hearing prior to being 
scheduled for a video hearing.  The veteran submitted a 
waiver and was scheduled for a videoconference hearing in 
September 2004.  The veteran contacted the RO and asked that 
his hearing be rescheduled at the RO in Chicago.  The veteran 
was informed in November 2004 that the videoconference 
hearing was scheduled for December 2004 in Chicago.  The 
veteran's law judge assigned to conduct the hearing noted in 
the claims file that the videohearing had been cancelled.  
Accordingly, the veteran's request for a hearing is treated 
as withdrawn and the Board will adjudicate the claim based on 
the evidence of record.  38 C.F.R. § 20.704(e) (2004).


REMAND

As noted above, the veteran has appealed from a July 2002 
decision that granted a 10 percent rating for his service-
connected right ankle disability.  A statement of the case 
was issued in December 2002 and the veteran filed his 
substantive appeal in February 2003.  

After issuance of the statement of the case the veteran was 
examined by VA for compensation purposes.  This examination 
was conducted in January 2003 and was conducted primarily for 
the purpose of adjudicating a claim of service connection for 
plantar fasciitis.  Nevertheless, findings pertinent to the 
veteran's service-connected ankle were made, including range 
of motion.

When an agency of original jurisdiction receives additional 
pertinent evidence after a statement of the case has been 
issued and before the appeal is certified to the Board and 
the record is transferred to the Board, a supplemental 
statement of the case must be furnished.  38 C.F.R. 
§ 19.31(b)(1) (2004).  Because the January 2003 examination 
report pertains directly to the issue on appeal before the 
Board-entitlement to an increased rating for right ankle 
disability-and because this evidence was received at the RO 
before certification of the appeal and transfer of the 
record, a supplemental statement of the case is required.  
Id.  

As for the substantive question of whether an increased 
rating is warranted, the Board notes that no examiner has to 
this point provided an analysis of the veteran's disability 
in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and 38 C.F.R. §§ 4.40, 4.45 (2004).  In order to obtain such 
an analysis, another examination is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should schedule the veteran 
for an orthopedic evaluation.  The 
examiner should review the file, examine 
the veteran, and provide an opinion as to 
whether the the functional losses caused 
by problems with pain, swelling, etc., 
equate to "moderate," "marked," or 
some other level of limitation of motion 
of the ankle.

2.  The RO should re-adjudicate the issue 
on appeal.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.  The veteran 
should be given opportunity to respond.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




